     Case 2:18-cv-00169-WHA-CSC Document 20 Filed 01/28/21 Page 1 of 2




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

STEPHEN SHAWN CRENSHAW,                  )
# 238636,                                )
                                         )
      Petitioner,                        )
                                         )      Civil Action No.
v.                                       )      2:18cv169-WHA-CSC
                                         )             [WO]
WALTER MYERS, et al.,                    )
                                         )
      Respondents.                       )

                                        ORDER

      On December 22, 2020, the Magistrate Judge entered a Recommendation that

Petitioner Stephen Shawn Crenshaw’s petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 be denied and this case be dismissed with prejudice, because the petition is

time-barred under the one-year limitation period in 28 U.S.C. § 2244(d). (Doc. # 17.)

Crenshaw has filed Objections and a Motion for Appointment of Counsel. (Doc. # 19.)

Upon an independent review of the record and upon consideration of the Magistrate

Judge’s Recommendation and Crenshaw’s Objections, it is ORDERED as follows:

      1. Crenshaw’s Objections (Doc. # 19) are OVERRULED;

      2. The Magistrate Judge’s Recommendation (Doc. # 17) is ADOPTED; and

      3. This case is DISMISSED with prejudice.

      It is further ORDERED that Crenshaw’s Motion for Appointment of Counsel (Doc.

# 19) is DENIED.

      Final judgment will be entered separately.
Case 2:18-cv-00169-WHA-CSC Document 20 Filed 01/28/21 Page 2 of 2




DONE this 28th day of January, 2021.

                    /s/ W. Harold Albritton
                   W. HAROLD ALBRITTON
                   SENIOR UNITED STATES DISTRICT JUDGE




                                   2
